DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The examiner notes that the claims are difficult to understand and use nebulus terms to describe the components and how they are arranged (which leads to difficulty in examining and prosecution).
To recite a claim that states that it is a “device” and comprises an “IC die” that has “network circuitry in a region of the IC die” and comprises “processor cores and routers coupled to the processor cores” and that there are “physical layer circuits” coupled via “interconnects” and that “each of one or more of the interconnects” so that “the corresponding router is in a respective row of the array configuration other than any edge row of the array configuration; and the corresponding router is in a respective column of the array configuration other than any edge column of the array configuration”  is difficult to understand.   Many different designs could be envisioned.
2.  It is the examiner’s interpretation, that the newly added limitations merely state that there are routers arranged in both rows/columns AND that they are not located at the edge of the array/
Figure #1 below shows ROW EDGES and COLUMN EDGES (shaded components) and interior components that are not located on the edges:

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale








Figure #2 shows how Processors and Routers would be configured so they are NOT located in row/column edges:

    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

The figure above looks like Chen’s figure #3 and #11 where the routers are located in the INTERIOR and CORE/PHY components are located on the EDGE (ie. perimeter).

    PNG
    media_image3.png
    521
    781
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    835
    754
    media_image4.png
    Greyscale

Figure 11 clearly shows (bottom layer) that ONLY IP Core components are located at the edges/perimeter while the top layer shows the routers to be located in the interior (ie. not at the edge/perimeter but moved-in a little bit (wires are shown running where the IP Core components are in the bottom layer, hence the routers are in the INTERIOR).

3.  The examienr notes that independent claim 17 was NOT amended while the other independent claims were (was that an oversight?).   It is unusual for some independent claims to be amended while other(s) are not??   It appears that the remarks consider that all the independent claims were amended since the applicant has arguments for claim 17 that refer to the amendment.
In any event, the examiner notes that Chen/Carson teach the concepts as found in the original claim 17 and in amendment claims 1 and 12.
The remarks do not sway the examiner and dependent claims 9, 10 and 12 are also properly rejected.

4.  Allowable subject matter has been identified.   The examiner invites the applicant to amend the claims with the allowable subject matter so that an allowance can be issued.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 10,250,958 and further in view of Carson et al. US 5,347,428.
As per claim 1, Chen et al. US 10,250,958 teaches a device comprising: 
an integrated circuit (IC) die (figures 1-2 and 11 show an integrated circuit/network on an IC chip) comprising: 
network circuitry in a region of the IC die (See figure 1 which shows IP Cores (IP) and Routers (R) spread across a circuit region in the IC Die.  Note that the examiner interprets an “IC die” as merely the entire chip package similar to that shown in Fig. 11), the network circuitry comprising processor cores and routers coupled to the processor cores (Figure 1 shows IP Core and Routers connected together), wherein the routers are arranged in an array configuration comprising rows and columns (Figure 1 shows Routers arranged in what is interpreted as Rows and Columns, ie. one can connect across the routers (Rows) and one can connect down the routers (columns) in the configuration put forth.  NOTE that Figure 4 shows a clearer figure and one can see diagonal connects and horizontal/vertical interconnects, the figure is similar to a quasi-mesh network); 
the corresponding router is in a respective row of the array configuration other than any edge row of the array configuration; and the corresponding router is in a respective column of the array configuration other than any edge column of the array configuration (See Chen’s figures #3 (IP/Cores on outside edge/perimeter) and Figure #11 which shows only IP/Cores on the edge (bottom layer) while top layer shows routers located in the interior and NOT on the edge/perimeter (where wires are running)).
but is silent on
physical layer (PHY) circuits each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers, 

The examiener NOTES that the physical layer (PHY) circuits* are merely external external components and the interconnects are the connections/buses to/from the Core/Routers and external components.
At least Carson et al. (US 5,347,428) teaches a microprocessor that uses the IP Core and Router configuration as per Chen and has “..physical layer (PHY) circuits* (buses to external components) each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers” (See figure 2 which has the memory/processing components at the center of the chip and all around the outside are connections to external components (eg. PHY circuits), 
(4)   For future reference, it is useful to describe in greater detail the microprocessor chip 28 in FIG. 2. The figure shows the details of the upper surface of chip 28, including the numerous terminals 33, which are an integral part of chip 28, and which are located along all the edges of the chip 28. The total number of terminals 33 may be about 200; and the number of such terminals connected to the memory units 32 may be about one-third of the total. In order to connect terminals 33 to the memory units and to other exterior circuitry, two shelves 34 and 35 surround the microprocessor chip, and provide terminals 36 to which the terminals 33 are wire-bonded.   (C3, L59 to C4, L11)

Carson also teaches “..wherein, for each of one or more of the interconnects, a respective one of the rows OR one of the columns extends between the corresponding router and the corresponding PHY circuit” as found above since these interconnects are connecting to the memory (IP Cores) -- which are taught by Chen -- and Chen teaches that the routers are connected in Rows/Columns (see above) and said routers route data to/from the IP Cores.   Thusly, the data path would be from Chen’s IP Cores/routers to Carson’s connections that take data to/from other components on his processor or motherboard (see Figure 2).  For an expanded view, see Carson Figure 4 which shows interconnections between the different components (Chen’s design is envisioned as being just ONE of those components).  Also see figure 16 which shows the conections to/from the chip(s) #122.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Chen, such that physical layer (PHY) circuits each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers AND wherein, for each of one or more of the interconnects, a respective one of the rows OR one of the columns extends between the corresponding router and the corresponding PHY circuit, to provide a chip that has the physical circuits surrounding the Core/Router devices for ease of connections to/from external devices which can enable a more compact chip.
*From Applicant’s SPEC:    [0039] PHYs 112, 122 variously facilitate communication between network circuitry 130 and one or more circuit resources which are external to network circuitry 130--e.g., wherein some or all such circuit resources are distinct from, but coupled to, die 102. In one such embodiment, the circuit resources include memory sub-system resources comprising, for example, one or more memory controllers and/or one or more memory (e.g., DRAM) arrays. Alternatively or in addition, such circuit resources comprise one or more busses with which signals (e.g., comprising data signals, control signals, clock signals or the like) are variously transmitted from or received by die 102.

	
As per claim 7, the combo teaches claim 1, wherein the IC die comprises the interconnects (Carson’s figure 16 shows that the interconnects/PHY circuits are part of the entire Integrated Circuit Die, ie. #130 is the entire package and has interconnects #122 connect to #124/#126).  
(31)   In FIG. 16, which is based on the arrangement of FIG. 3, a memory stack 120 is secured by solder bumps 122 to a silicon wiring substrate 124. The substrate 124 is glued to a microprocessor chip 126, which in turn is glued to the floor 128 of a package container 130. In FIG. 17, the entire package is mounted on a heat sink 132, which might be a PC board.  (C9, L45-51)


As per claim 8, the combo teaches claim 1, wherein the device comprises a substrate coupled to the IC die, the substrate including respective portions of one or more of the interconnects (See Carson, Figure 16 which shows various “substrates” that are connected to the IP Core/memory and routers which are then connected to the motherboard for connections to/from other components):
(31)   In FIG. 16, which is based on the arrangement of FIG. 3, a memory stack 120 is secured by solder bumps 122 to a silicon wiring substrate 124. The substrate 124 is glued to a microprocessor chip 126, which in turn is glued to the floor 128 of a package container 130. In FIG. 17, the entire package is mounted on a heat sink 132, which might be a PC board.  (C9, L45-51)  


As per claim 11, the combo teaches claim 1, further comprising an input/output bus coupled to the IC die via one of the PHY circuits (Chen teaches the IP Core/router connections and Carson teaches the connection from the IP Core/Router to other external components (discussed above).  Carson also teaches that there are buses that extend across the entire stack of the IC Chips (ie. these connected chips are part of the entire IC circuit/die as found in Carson’s figure 16).   
(17)   FIG. 6 shows a completed stack 72 of IC memory chips 62. The access plane 64, which is invisible in FIG. 6, is shown in detail in FIGS. 7 and 8. The extensive metallization pattern on the access plane is illustrated in those figures. A multiplicity of busses 74 extend across the entire stack of separate IC chips. The busses carry the memory address of the information to be retrieved. A signal transmitted to or from a given bus will pass along a lead 60 (FIG. 5) on each of the memory chips 62. In addition to the busses 74, which cross the entire stack, each chip in the stack has at least one terminal 76 which connects only to one chip.   (C6, L27-38)


As per claim 17, Chen US 10,250,958 teaches a device comprising: 
an integrated circuit (IC) die (figures 1-2 and 11 show an integrated circuit/network on a chip design) comprising: 
network circuitry in a region of the IC die (See figure 1 which shows IP Cores (IP) and Routers (R) spread across a circuit region in the IC Die.  Note that the examiner interprets an “IC die” as merely the chip package similar to as shown in Fig. 11),, the network circuitry comprising processor cores and routers coupled to the processor cores (Figure 1 shows IP Core and Routes connected together), wherein the routers are arranged in an array configuration comprising rows and columns (Figure 1 shows Routers arranged in what can be interpreted as Rows and Columns, ie. one can look across the routers (Rows) and one can look down the routers (columns) in the configuration put forth.  NOTE that Figure 4 shows a clearer figure and one can see diagonal connects and horizontal/vertical interconnects, the figure is similar to a quasi-mesh network); and 
but is silent on
physical layer (PHY) circuits each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers, 
wherein one or more of the interconnects each extend across a respective one or more of the rows OR across a respective one or more of the columns.  
At least Carson et al. (US 5,347,428) teaches a microprocessor that uses the IP Core and Router configuration as per Chen and has “..physical layer (PHY) circuits* (buses to external components) each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers” (See figure 2 which has the memory/processing components at the center of the chip and all around the outside are connections to external components (eg. PHY circuits), 
For future reference, it is useful to describe in greater detail the microprocessor chip 28 in FIG. 2. The figure shows the details of the upper surface of chip 28, including the numerous terminals 33, which are an integral part of chip 28, and which are located along all the edges of the chip 28. The total number of terminals 33 may be about 200; and the number of such terminals connected to the memory units 32 may be about one-third of the total. In order to connect terminals 33 to the memory units and to other exterior circuitry, two shelves 34 and 35 surround the microprocessor chip, and provide terminals 36 to which the terminals 33 are wire-bonded.   (C3, L59 to C4, L11)
Carson also teaches “..wherein, for each of one or more of the interconnects, a respective one of the rows OR one of the columns extends between the corresponding router and the corresponding PHY circuit” as found above since these interconnects are connecting to the memory (IP Cores) -- which are taught by Chen -- and Chen teaches that the routers are connected in Rows/Columns (see above) and said routers route data to/from the IP Cores.   Thusly, the data path would be from Chen’s IP Cores/routers to Carson’s connections that take data to/from other components on his processor or motherboard (see Figure 2).  For an expanded view, see Carson Figure 4 which shows interconnections between the different components (Chen’s design is envisioned as being just ONE of those components).  Also see figure 16 which shows the conections to/from the chip(s) #122.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Chen, such that physical layer (PHY) circuits each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers AND wherein, for each of one or more of the interconnects, a respective one of the rows OR one of the columns extends between the corresponding router and the corresponding PHY circuit, to provide a chip that has the physical circuits surrounding the Core/Router devices for ease of connections to/from external devices which can enable a more compact chip.


	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 10,250,958 and Carson et al. US 5,347,428 and further in view of Jahagirdar et. al US 2009/0024799.
As per claim 9, the combo teaches claim 1, but is silent on further comprising a substrate coupled to the IC die, the substrate including one or more cache memories each coupled to the network circuitry via a respective one of the routers.  
Chen teaches IP Core/Routers that essentially make-up the processor’s memory.  Carson teaches how one sends/retrieves data to/from that memory via PHY circuit connections.  Neither discusses cache memory.
At least Jahagirdar et al (US 2009/0024799) teaches in Figure 1 that microprocessors #105/#110 have access to both local cache (#107/#113) and shared cache (#115).   Connections to the local cache is envisioned as being on a local bus/connection while connections to the shared cache would be via an external connection as taught by Carson.  Para #16 below teaches cache memory while Para #22 teaches that an external connection to other caches requires chipset #265 connection.
[0016] FIG. 1 illustrates a multi-core microprocessor in which at least one embodiment of the invention may be used. In particular, FIG. 1 illustrates microprocessor 100 having at least two processor cores 105 and 110, each having associated therewith a local cache 107 and 113, respectively. Also illustrated in FIG. 1 is a shared cache memory 115 which may store versions of at least some of the information stored in each of the local caches 107 and 113. In some embodiments, microprocessor 100 may also include other logic not shown in FIG. 1, such as an integrated memory controller, integrated graphics controller, as well as other logic to perform other functions within a computer system, such as I/O control.
[0022] FIG. 2, for example, illustrates a front-side-bus (FSB) computer system in which one embodiment of the invention may be used. Any processor 201, 205, 210, or 215 may access information from any local level one (L1) cache memory 220, 225, 230, 235, 240, 245, 250, 255 within or otherwise associated with one of the processor cores 223, 227, 233, 237, 243, 247, 253, 257. Furthermore, any processor 201, 205, 210, or 215 may access information from any one of the shared level two (L2) caches 203, 207, 213, 217 or from system memory 260 via chipset 265.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it comprises a substrate coupled to the IC die, the substrate including one or more cache memories each coupled to the network circuitry via a respective one of the routers, to provide access to both local and shared caches for quicker memory access (to speed processing, data transfers, etc.).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 10,250,958 and Carson et al. US 5,347,428 and further in view of Kumar et al. US 2014/0177473
As per claim 10, the combo teaches claim 1, but is silent on wherein the network circuitry comprises network clusters which each comprise a different respective one of the rows, wherein, for each of the columns, the column comprises routers each of a different respective one of the clusters.  
	At least Kumar et al. (US 2014/0177473) teaches “clusters” of different rows/columns (See figure 8 which shows clusters and that there are different row/column routers used to connect them amongst each other – NOTE that Carson teaches the “network circuitry/PHY” to move data to/from external components as discussed above):
[0019] Aspects of the present application may include a method, which involves constructing a plurality of clusters, each of the clusters including a single router; for at least one of the plurality of clusters, connecting one or more cores to the single router of the at least one of the plurality of clusters; and connecting said single router of a first one of the plurality of clusters to said single router of a second one of the plurality of clusters.
	[from Para #47]  “..In FIG. 7(a), three neighboring cores form a local cluster and each of them are connected to a single router, giving total 4 clusters connected with 4 routers, which are connected with each other using standard directional ports. In FIG. 7(b), seven neighboring cores form a local cluster. In general the disclosed invention allows a finite number of nearby cores to form a local cluster. All cores within a cluster are connected to a single router. The cluster size is determined by the router radix, or vice-versa. Once all clusters are formed, the routers of each cluster are connected with each other using a mesh topology”.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the network circuitry comprises network clusters which each comprise a different respective one of the rows, wherein, for each of the columns, the column comprises routers each of a different respective one of the clusters, to provide a multiprocessor core which has high computing power (as compared to single processor systems).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 10,250,958 and further in view of Carson et al. US 5,347,428 and Burger et al. US 2011/0072239
As per claim 12, Chen US 10,250,958 teaches a system comprising: 
an integrated circuit (IC) die (figures 1-2 and 11 show an integrated circuit/network on a chip design) comprising: 
network circuitry in a region of the IC die (See figure 1 which shows IP Cores (IP) and Routers (R) spread across a circuit region in the IC Die.  Note that the examiner interprets an “IC die” as merely the chip package similar to that shown in Fig. 11), the network circuitry comprising processor cores and routers coupled to the processor cores (Figure 1 shows IP Core and Routes connected together), 
wherein the routers are arranged in an array configuration comprising rows and columns (Figure 1 shows Routers arranged in what can be interpreted as Rows and Columns, ie. one can look across the routers (Rows) and one can look down the routers (columns) in the configuration put forth.  NOTE that Figure 4 shows a clearer figure and one can see diagonal connects and horizontal/vertical interconnects, the figure is similar to a quasi-mesh network); and 
but is silent on
physical layer (PHY) circuits each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers, 
wherein, for each of one or more of the interconnects, a respective one of the rows OR one of the columns extends between the corresponding router and the corresponding PHY circuit; and
a display device coupled to the IC die, the display device to display an image based on a signal communicated with the network circuitry via the PHY circuits.  
At least Carson et al. (US 5,347,428) teaches a microprocessor that uses the IP Core and Router configuration as per Chen and has “..physical layer (PHY) circuits* (buses to external components) each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers” (See figure 2 which has the memory/processing components at the center of the chip and all around the outside are connections to external components (eg. PHY circuits), 
(4)   For future reference, it is useful to describe in greater detail the microprocessor chip 28 in FIG. 2. The figure shows the details of the upper surface of chip 28, including the numerous terminals 33, which are an integral part of chip 28, and which are located along all the edges of the chip 28. The total number of terminals 33 may be about 200; and the number of such terminals connected to the memory units 32 may be about one-third of the total. In order to connect terminals 33 to the memory units and to other exterior circuitry, two shelves 34 and 35 surround the microprocessor chip, and provide terminals 36 to which the terminals 33 are wire-bonded.   (C3, L59 to C4, L11)
Carson also teaches “..wherein, for each of one or more of the interconnects, a respective one of the rows OR one of the columns extends between the corresponding router and the corresponding PHY circuit” as found above since these interconnects are connecting to the memory (IP Cores) -- which are taught by Chen -- and Chen teaches that the routers are connected in Rows/Columns (see above) and said routers route data to/from the IP Cores.   Thusly, the data path would be from Chen’s IP Cores/routers to Carson’s connections that take data to/from other components on his processor or motherboard (see Figure 2).  For an expanded view, see Carson Figure 4 which shows interconnections between the different components (Chen’s design is envisioned as being just ONE of those components).  Also see figure 16 which shows the conections to/from the chip(s) #122.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Chen, such that physical layer (PHY) circuits each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers AND wherein, for each of one or more of the interconnects, a respective one of the rows OR one of the columns extends between the corresponding router and the corresponding PHY circuit, to provide a chip that has the physical circuits surrounding the Core/Router devices for ease of connections to/from external devices which can enable a more compact chip.
Chen/Carson are silent on a display device coupled to the IC die, the display device to display an image based on a signal communicated with the network circuitry via the PHY circuits.  
At least Burger et al. (US 2011/0072239) teaches a multi-core processor arranged on an IC Die (figure 1, #101) that has processors/IP Core #120 and routers #121 that can connect to a display adapter #111 via network circuitry/PHY circuits shown as connections #102
[0016] FIG. 1 depicts an example of a hardware configuration of a computer system configured for data multi-casting in a distributed processor architecture, such as a distributed uni-processor architecture, arranged in accordance with at least some implementations of the present disclosure. Computer system 100 includes a processing arrangement 101, a system bus 102, an operating system 103, an application 104, a read-only memory 105, a random access memory 106, a disk adapter 107, a disk unit 108, a communications adapter 109, an interface adapter 110, a display adapter 111, a keyboard 112, a mouse 113, a speaker 114, a display monitor 115, a processing tile 118, a processing core 120, and a router 121. Although not limited to any particular hardware system configuration, as illustrated in FIG. 1, processing arrangement 101 may be coupled to various other components by system bus 102. As used herein, processing tile 118 may also be referred to as tile 118, and processing core 120 may also be referred to as core 120. Processing arrangement 101 may be implemented as one or more integrated circuit chips and/or integrated circuit dies. Processing arrangement 101 may be a multi-core processing chip and may include a number of processing tiles 118, each having an associated processing core 120 and corresponding router 121. The multiple processing tiles 118 may be interconnected and interoperable by a network on the processing arrangement 101 such as an on-chip network.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there is a display device coupled to the IC die, the display device to display an image based on a signal communicated with the network circuitry via the PHY circuits, to provide connections from the IP Core to external user devices such as at least a display.





Allowable Subject Matter
Claims 2-6, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed concepts that are not found in at least the prior art of record, either alone or in combination.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

Claim 2: wherein the PHY circuits comprise first PHY circuits arranged along a first side of the region, and second PHY circuits arranged along a second side of the region; wherein a first row of the array configuration is a closest of the rows to the first PHY circuits, and a first column of the array configuration is a closest of the columns to the second PHY circuits; wherein the interconnects are first interconnects which comprise: second interconnects which each extend to a respective one of the first PHY circuits; and third interconnects which each extend to a respective one of the second PHY circuits; and  wherein the one or more of the first interconnects comprise one of the second interconnects and one of the third interconnects.  
Claim 3. The device of claim 2, wherein two or more of the second interconnects each extend to a different respective one of the rows; and wherein two or more of the third interconnects each extend to a different respective one of the columns.  
Claim 4. The device of claim 2, wherein the network circuitry comprises network clusters which each comprise a different respective one of the rows, wherein, for each of the columns, the column comprises routers each of a different respective one of the clusters.  
Claim 5. The device of claim 4, wherein the routers are first routers, and wherein, for each of the clusters, the cluster comprises: a respective second router to which one of the second interconnects extends; and a respective third router to which one of the third interconnects extends.  
Claim 6. The device of claim 2, wherein the IC die is a first IC die, the device further comprising: a second IC die coupled to the first PHY circuits, the second IC die comprising one or more memories each coupled to a respective one of the PHY circuits.  
	Claim 13. The system of claim 12, wherein the PHY circuits comprise first PHY circuits arranged along a first side of the region, and second PHY circuits arranged along a second side of the region; wherein a first row of the array configuration is a closest of the rows to the first PHY circuits, and a first column of the array configuration is a closest of the columns to the second PHY circuits; wherein the interconnects are first interconnects which comprise: second interconnects which each extend to a respective one of the first PHY circuits; and third interconnects which each extend to a respective one of the second PHY circuits; and wherein the one or more of the first interconnects comprise one of the second interconnects and one of the third interconnects.  
Claim 14. The system of claim 13, wherein two or more of the second interconnects each extend to a different respective one of the rows; and wherein two or more of the third interconnects each extend to a different respective one of the columns.  
Claim 15. The system of claim 12, wherein the IC die comprises the interconnects.  
Claim 16. The system of claim 12, further comprising a substrate coupled to the IC die, the substrate including one or more cache memories each coupled to the network circuitry via a respective one of the routers.  
Claim 18, the combo teaches claim 17, wherein the interconnects are first interconnects which comprise: 
second interconnects which each extend to a first side of the region ; and 
third interconnects which each extend to a second side of the region; and 
wherein the one or more of the first interconnects comprise one of the second interconnects and one of the third interconnects.  
Claim 19. The device of claim 18, wherein the network circuitry comprises network clusters which each comprise a different respective one of the rows, wherein, for each of the columns, the column comprises routers each of a different respective one of the clusters.  
Claim 20. The device of claim 19, wherein the routers are first routers, and wherein, for each of the clusters, the cluster comprises: a respective second router to which one of the second interconnects extends; and a respective third router to which one of the third interconnects extends.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414